Citation Nr: 1045648	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from March 1966 to March 1968.  The Veteran's decorations 
for his service include a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the claim was subsequently transferred 
to the RO in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in July 2007.  
A transcript of the hearing is associated with the claims file.

This case was previously before the Board in October 2007, at 
which time the Board reopened the claim on appeal and remanded it 
for additional development.  The case was returned to the Board 
for further appellate action in March 2009, at which time the 
Board denied the Veteran's claim of entitlement to service 
connection for a low back disability.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Court granted a 
joint motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for action consistent with the 
joint motion.  In April 2010, the case was remanded by the Board 
for additional development.  The case has now been returned to 
the Board for further appellate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
low back disability is decided.

In the April 2010 Board remand, the Board directed that the 
Veteran be afforded a VA examination to determine the nature and 
etiology of any currently present low back disability.  The VA 
examiner was directed to provide several medical opinions with 
supporting rationale.  

In August 2010, the Veteran was afforded a VA examination as 
directed by the Board.  The examiner was asked to opine as to 
whether scoliosis was present and whether it was a disease or 
defect following definitions provided by VA's general counsel.  
The examiner failed to make a determination as to whether 
scoliosis was a disease or defect.  Additionally, the VA examiner 
was asked to determine whether scoliosis clearly and unmistakably 
existed prior to the Veteran's active service, and the examiner 
failed to provide an opinion in this regard.  

Additionally, there were several other medical opinions requested 
by the Board and the examiner was directed to provide a 
supporting rationale for all opinions expressed.  With regard to 
whether the Veteran's low back disability was caused by service, 
the examiner opined that it was not because there was no 
documentation of a back injury in service.  The Board notes that 
the Veteran has reported he injured his back in a documented 
helicopter crash while in active service.  The Veteran reported 
that he has experienced back problems since that time.  In the 
April 2010 Board remand, the Board found the Veteran competent to 
report his symptoms and found his report of a back injury during 
the helicopter crash to be credible.  The Board conceded that the 
injury happened as the Veteran reported; however, the examiner 
did not take the Veteran's subjective account of the accident 
into consideration when forming her negative opinion

Lastly, the Board directed that the Veteran's VA examination be 
conducted by a physician.  A review of the August 2010 
examination report shows that the examination was conducted by an 
advanced registered nurse practitioner and not an actual 
physician. 

For the reasons described above, the Board finds that the August 
2010 VA examination report does not adequately comply with the 
directives of the April 2010 remand.  The Court has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).
     
Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
currently present low back disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed, to include X-
rays.

If upon examination a diagnosis of 
rotoscoliosis is confirmed, the examiner 
should provide the following opinions.
      
Is the condition a disease, defect or 
the result of injury?  In determining 
whether a condition is a defect, as 
opposed to a disease or injury, the 
examiner should expressly consider 
the following definitions provided by 
VA's General Counsel:

The term "disease" is broadly defined 
as any deviation from or interruption 
of the normal structure or function of 
any part, organ, or system of the body 
that is manifested by a characteristic 
set of symptoms and signs and whose 
etiology, pathology, and prognosis may 
be known or unknown.  On the other 
hand, the term "defects" would be 
definable as structural or inherent 
abnormalities or conditions that are 
more or less stationary in nature.

If the examiner determines that scoliosis 
is a disease or injury, the following 
opinion should be provided:

Did the condition clearly and 
unmistakably exist prior to the 
Veteran's active service and clearly 
and unmistakably undergo no permanent 
increase in severity as a result of 
the Veteran's active service, to 
include as a result of the July 1967 
helicopter crash in which the Veteran 
was injured during service?

If the examiner determines that scoliosis 
is a defect, the following opinion should 
be provided:

		Is there a 50 percent or better 
probability that 		the Veteran 
developed superimposed low 		back 
pathology as a consequence of the 1967 
		helicopter crash or otherwise as a 
result of 		military service? 

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide the following opinions:

Is there a 50 percent or better 
probability that any current low back 
pathology is a residual of the 1967 
helicopter crash or otherwise related 
to the Veteran's period of military 
service?

Is there a 50 percent or better 
probability that the low back injury 
sustained by the Veteran in the 1967 
helicopter crash left him more 
susceptible to the low back injuries 
he sustained in the 1999 elevator 
accident?

Is there a 50 percent or better 
probability that any current low back 
disability was chronically worsened by 
the Veteran's service-connected left 
knee disability?

For the purposes of the requested 
opinions, the examiner should presume 
that the Veteran is a reliable 
historian and that he injured his back 
in the 1967 helicopter accident as he 
describes.  The supporting rationale 
for all opinions expressed must be 
provided in accordance with sound 
medical principles.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


